Forward-Looking Statements This presentation may contain forward-looking statements regarding the financial performance, business, and future operations of Horizon Bancorp and its affiliates (collectively, “Horizon”). For these statements, Horizon claims the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. Forward-looking statements provide current expectations or forecasts of future events and are not guarantees of future results or performance. As a result, undue reliance should not be placed on these forward-looking statements, which speak only as of the date hereof. We have tried, wherever possible, to identify such statements by using words such as “anticipate,” “estimate,” “project,” “intend,” “plan,” “believe,” “will” and similar expressions, and although management believes that the expectations reflected in such forward-looking statements are accurate and reasonable, actual results may differ materially from those expressed or implied in such statements. Risks and uncertainties that could cause our actual results to differ materially include those set forth in “Item 1A Risk Factors” of Part I of Horizon’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010. Statements in this presentation should be considered in conjunction with such risk factors and the other information publicly available about Horizon, including the information in the filings we make with the Securities and Exchange Commission. Horizon does not undertake, and specifically disclaims any obligation, to publicly release any updates to any forward-looking statement to reflect events or circumstances occurring or arising after the date on which the forward-looking statement is made, or to reflect the occurrence of unanticipated events, except to the extent required by law. Thomas H. Edwards President & Chief Operating Officer Horizon’s Sound Credit Culture and Asset Quality Sound Credit Culture •Team of Seasoned Underwriters –Average Tenure > 20 years •Primarily an In-Market and Full Recourse Lender •Predominately a Secured Lender •Retail & Business Focus –Average Commercial Loan Size Approximately $250,000 –Sweet Spot - Retail and Business Focus •We Manage Lending Limits –House Limit $10 million –Legal Limit > $20 million –Five Loan Relationships with Balances > $5 million Diversity in Non-Performing & Real Estate Owned Non-Performing and REO By Classification at March 31, 2011 Dollars in Millions Non-Performing Loans - $22.1 Other Real Estate Owned - $2.3 Consumer Loans Lead in Dollars Charged-off By Type Of Loan Horizon Builds Loan Loss Reserve Horizon Outperforms Peer Groups Non-Performing Loans Plus OREO to Gross Loans Plus OREO Source: FDIC Uniform Bank Performance Reports as of 12/31/10.Peer is a custom group of 17 publicly traded banks headquartered in the state of Indiana.National peer group consists of insured commercial banks having assets between 1 billion and 3 billion. 2011 1st Qtr Foreclosure Is Option Of Last Resort Foreclosure Mitigation Policy and Procedures •Review each delinquent case to seek alternatives to foreclosure •Offer financial alternatives to customers •Pursue financial alternatives even after foreclosure is initiated •Note modifications •Payment extensions or note modifications •Arrange satisfactory repayment plans Craig M. Dwight Chief Executive Officer The Current Banking Environment and Horizon’s Response “May You Live in Interesting Times” Lord's Prayer: 66 words Archimedes' Principle: 67 words 10 Commandments: 179 words Lincoln's Gettysburg address: 286 words U.S. Declaration of Independence: 1,300 words Dodd-Frank Act: ≈ 200,000 words New Regulations Will Have Adverse Affect on the Industry •Lower Revenues –Consumer Finance Protection Bureau –Durbin amendment –Mortgage pricing •Higher Costs –Implementation & systems up-grades –Compliance & training –Lost opportunity –Horizon has expanded its regulatory compliance team •Higher Capital –Lower returns on equity –Importance of capital allocation Horizon is Meeting the Challenge for a Once in a Lifetime Opportunity Companies That Effectively Deal with Change
